Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The claims in the application are deemed to be directed to a non-obvious improvement over the known prior art. 
In combination with the other claimed limitations, the invention further comprises body structure for automobiles in which front ends of a pair of left and right rear frames made of a hot stamp material are connected to rear ends of a pair of left and right side sills made of a high tensile material, wherein the rear frame comprises an inclined part that is inclined inward in a vehicle width direction in going rearward and a horizontal part that extends substantially horizontally rearward from a rear end of the inclined part, a rear part of the side sill comprises a first enlarged width portion that increases in width inwardly in the vehicle width direction via a bent portion, a front part of the inclined part of the rear frame comprises a second enlarged width portion that increases in width outwardly in the vehicle width direction, a rear end of the first enlarged width portion and a front end of the second enlarged width portion are connected, and an inner wall in the vehicle width direction of the first enlarged width portion and an inner wall in the vehicle width direction of the inclined part are linearly continuous in plan view. The most relevant known prior art does not disclose or teach this combination of features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle body side and rear frame structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612